UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT



                              No. 96-7025



UNITED STATES OF AMERICA,

                                                 Plaintiff - Appellee,

            versus

MICHAEL ANTHONY JENKINS, a/k/a Domonique
Jenkins, a/k/a Todd Jenkins, a/k/a Tone,

                                                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. J. Calvitt Clarke, Jr., Senior
District Judge. (CR-93-81-N)


Sumitted:    January 23, 1997               Decided:   February 6, 1997


Before RUSSELL, WILKINS, and WILLIAMS, Circuit Judges.

Dismissed by unpublished per curiam opinion.


Michael Anthony Jenkins, Appellant Pro Se. William David Muhr,
OFFICE OF THE UNITED STATES ATTORNEY, Norfolk, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Michael Anthony Jenkins filed an untimely notice of appeal.

We dismiss for lack of jurisdiction. The time periods for filing

notices of appeal are governed by Fed. R. App. P. 4. These periods

are "mandatory and jurisdictional." Browder v. Director, Dep't of
Corrections, 434 U.S. 257, 264 (1978) (quoting United States v.

Robinson, 361 U.S. 220, 229 (1960)). The district court may, upon

a showing of excusable neglect, extend by thirty days the time for

filing a notice of appeal. See United States v. Reyes, 759 F.2d

351, 353 (4th Cir. 1985). Under Houston v. Lack, 487 U.S. 266
(1988), the notice is considered filed as of the date Appellant

delivered it to prison officials for forwarding to the court.

     The district court entered its order on May 1, 1996. However,
upon Jenkins's motion, the court extended the time to file a notice

of appeal to June 14, 1996. The record discloses that Jenkins did

not relay his notice of appeal to prison officials for mailing
until June 21, 1996. Jenkins's failure to note an appeal within the

permissible extension period leaves this court without jurisdiction

to consider the merits of his appeal. We therefore dismiss the

appeal. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                         DISMISSED



                                2